Citation Nr: 1502269	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  08-32 510	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to a rating greater than 10 percent for a right shoulder disability.

4.  Entitlement to a rating greater than 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to October 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The appeal was later transferred to the jurisdiction of the RO in Denver, Colorado.  The Veteran had a hearing before the Board in November 2014 and the transcript is of record.

The issues of entitlement to service connection for a lumbar spine disorder and depression, claimed secondary to migraine headaches as well as an issue seeking to reopen a claim for entitlement to service connection for a left knee disorder have been raised by the record in a November 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a left ankle disorder and entitlement to a rating greater than 30 percent for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's left ankle claim was denied in an October 1991 rating decision finding no current diagnosis or residual of his in-service left ankle sprain; the Veteran did not appeal the decision nor was any new and material evidence submitted within the appeal period.
 
2.  Evidence received since the October 1991 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left ankle disorder.

3.  In November 2014, prior to the promulgation of a decision in the appeal, the Veteran testified before the Board indicating he wished to withdraw his appeal as to the issue seeking entitlement to a rating greater than 10 percent for a right shoulder disability; he submitted his request in writing at that time.


CONCLUSIONS OF LAW

1.  The October 1991 rating decision that denied the claim of entitlement to service connection for a left ankle disorder is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received since October 1991, and the left ankle claim is reopened.  38 U.S.C.A. § 7105 (West 2014); 38 §§ C.F.R. 3.156, 20.302, 20.1103 (2014).

3.  The criteria for withdrawal of a Substantive Appeal have been met with regard to the claim of entitlement to a rating greater than 10 percent for a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Issue (Left Ankle)

VA's Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In regard to the new and material evidence claim, given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.

New and Material Evidence (Left Shoulder and Right Knee)

The Veteran originally sought entitlement to service connection for residuals of an in-service left ankle sprain in September 1991.  The RO denied the claim in October 1991 finding no medical evidence of any residuals of the sprain. The Veteran did not appeal the decision nor was any evidence or correspondence received by the RO within one year of the 1991 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108. New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination). Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

At the time of 1991 denial, the record contained the Veteran's service treatment records, which confirmed an in-service left ankle sprain in July 1990 caused by twisting his left foot at the bottom step of a set of stairs.  The Veteran indicated on his September 1990 separation examination that his left ankle sprain still bothered him, but the examination was normal at that time.  No post-service medical evidence relevant to the left ankle was before the RO at the time of the 1991 denial.

Since the 1991 rating decision, the new evidence includes VA outpatient treatment records from 1999 through 2012 indicating ongoing complaints of left ankle pain.  In 2001 and 2002, these complaints were associated with gout. The Veteran complained of chronic ankle instability in 2004, which were noted to be "arthritic in nature."  The physician at that time also noted "history of bilateral ankle pain since doing boulder training in the Marines." Left ankle pain and treatment continues through 2012, to include a September 2007 x-ray report revealing degenerative changes of the left ankle as well as recurrent ankle sprains from 2010 to 2012. 

Also significant since the 1991 denial, the Veteran was awarded entitlement to service connection for a right ankle disability.  This is relevant since the Veteran's complaints and treatment found in the VA outpatient treatment records are typically for bilateral ankle pain, bilateral ankle instability, and bilateral recurring ankle sprains. Whether there is a causal connection between the right and left ankle is a theory the RO never addressed or developed.

Again, the Veteran's left ankle claim was previously denied because the evidence at that time did not confirm a chronic residual of his in-service left ankle sprain. The new evidence now reflects a current diagnosis, a new theory of entitlement to service-connection, and the possibility that the condition is related to service.  As such, the evidence is new and material warranting the reopening of the claim seeking entitlement to service connection for a left ankle disorder.

In short, the evidence received since the 1991 denial of entitlement to service connection for a left ankle disorder is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted and the claim is reopened.

Withdrawn Claim (Right Shoulder)

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or his authorized representative.  38 C.F.R. § 20.204.  The Veteran testified before the Board in November 2014 indicating he wished to withdraw the issue of entitlement to a rating greater than 10 percent for a right shoulder disability.  At that time, he submitted his request in writing.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

The appeal seeking entitlement to a rating greater than 10 percent for a right shoulder disability is dismissed.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a left ankle disorder is reopened, and to that extent, the appeal is granted.


REMAND

Service Connection (Left Ankle)

The Veteran claims he has recurrent left ankle sprains and general instability of his left ankle since his military service.  He testified before the Board that he injured his ankle several times during his military service and endured a painful left ankle since service.  His service treatment records confirm at least one left ankle sprain in July 1990 where, at that time, it was indicated the Veteran was running down the stairs and twisted his left foot at the bottom step.  No abnormality was found on the September 1990 separation examination, but the Veteran did self-report his left ankle sprain was still bothering him.

After service, the Veteran testified he had ongoing pain, but did not realize he could seek treatment at the VA.  Consequently, he did not seek formal treatment for his left ankle for many years.  From 1999 to 2012, however, VA outpatient treatment records indicate ongoing complaints of left ankle pain.  Initially, such as in a March 2001 treatment record, the Veteran's left ankle pain was associated with gout.  The Veteran continued to complain of ankle pain and instability through the years and in December 2004, the physician at that time found the Veteran's complaints to be "arthritic" in nature and not due to gout.  A September 2007 x-ray notes "degenerative changes" of the left ankle. 2011 VA outpatient treatment records indicate the Veteran rolled his left ankle, and was given a splint for his left ankle.  

Recurring bilateral ankle sprains are noted continuously through the years, and notably the Veteran underwent right ankle surgery for a torn ligament.  Indeed, the Veteran's right ankle disability was recently service-connected in a September 2012 rating decision.

Additionally, although the Veteran has never explicitly claimed secondary service connection, the Veteran's ankle complaints are typically bilateral.  In light of the recent grant of entitlement to service connection for the right ankle, development is necessary to ascertain whether the Veteran has a left ankle disorder caused or aggravated by his service-connected right ankle.  See 38 C.F.R. § 3.310 (2014).  Corrective notice is required.

In light of the Veteran's continuous complaints of left ankle pain since service, the VA outpatient treatment records noting a history of pain since "boulder training in the Marines," x-ray evidence of degenerative changes of the left ankle, and the recent grant of entitlement to service connection for a right ankle disability, a VA examination is necessary.

Indeed, the Veteran has never been afforded a VA examination to ascertain whether any current left ankle diagnosis is related to his military service or a service-connected disability. 

Increased Rating (Migraines)

The Veteran claims his migraines are worse than currently rated and, indeed, cause severe economic inadaptability.

In support of his claim, the Veteran has submitted records of leave used at past jobs, which he testified were due to migraine headaches.  He indicates he only works 8 hours per week on average now because he was unable to continue his past employment.  He also testified, however, that he is a student undergoing vocational rehabilitation.

The Veteran was last afforded a VA examination for his migraine headaches in January 2007.  At that time, the examiner indicated he suffered with migraines once a week typically.  The Veteran testified that his migraines now occur more frequently, two to three times per week.  As noted above, he further notes occupational impairment.  A new VA examination is necessary to ascertain the current severity of the Veteran's migraine headaches.

The RO/AMC must also take this opportunity to obtain any VA outpatient treatment records from September 2012 to the present as well as any records associated with his vocational rehabilitation.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal, to include the evidence necessary to substantiate a claim seeking service connection secondary to another service-connected disability.  Attempts should be made to obtain any records identified to include private treatment records.  If any private records are identified, the RO/AMC must make two attempts to obtain them unless the first attempt demonstrates that further attempts would be futile.  If private medical records are identified but not obtained, then the RO/AMC should inform the Veteran (1) of the identity of the records sought, (2) of the steps taken to obtain them, (3) that the claim will be rated based on the evidence available, and (4) that if the records are later obtained or submitted, the claim may be readjudicated.

2.  Obtain VA treatment records for the Veteran dated from September 2012 to the present.  Obtain all records associated with the Veteran's VA vocational rehabilitation program.  All attempts to obtain these records must be associated with the claims file.

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic VA examination to determine what, if any, disabilities of the left ankle currently exists or has existed at any point during the pendency of the claim.  If a disability is diagnosed or was present at any point during the claim period, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left ankle disability began in service, was caused by service, or is otherwise related to service in light of his in-service left ankle sprain.

The claims folder must be reviewed by the examiner and the examiner is directed to consider the Veteran's in-service complaints and treatment for left ankle pain following an in-service sprain, the medical and lay evidence of continuous symptoms and treatment since service, and his description of in-service injuries and symptoms since service.

The examiner is also asked to provide an opinion as to whether any left ankle diagnosis is at least as likely as not (50 percent probability or more) caused or aggravated by his service-connected right ankle disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must provide a complete rationale for any opinion expressed.

4.  After records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to assess the current severity of his migraine headaches. 

The examiner is asked to address current severity of the disability, whether severity changed during a clear point in time during the pendency of the appeal, and the manifestations stemming from the disability, to include economic (in)adaptability in light of the severity of his migraines. The examiner is specifically asked to address the current severity of the Veteran's migraine headaches in accordance with VA rating criteria.

The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  The examiner must provide a complete rationale for any opinion expressed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

6.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


